Citation Nr: 0318557	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In May 2002, the veteran was afforded a video conference 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  By letter dated in June 2003, the veteran was 
notified of his right to another hearing by a Veterans Law 
Judge.  In June 2003, the veteran responded that he did not 
want an additional hearing.  

When this case was previously before the Board in September 
2002, the Board determined that new and material evidence had 
been submitted to reopen a previously denied claim of service 
connection for a back disorder, the claim was reopened.  
Additionally, the Board determined that additional 
development was required with respect to the veteran's claims 
of entitlement to service connection for a back disorder and 
entitlement to an initial evaluation in excess of 10 percent 
for PTSD.  




REMAND

In September 2002, the Board undertook additional development 
on the issues at hand, pursuant to 38 C.F.R. § 19.9(a)(2).  
In Disabled American Veterans, et. al., v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it was 
contrary to 38 U.S.C. § 5103(b), which provided the claimant 
one year to submit evidence.  

In accordance with the September 2002 development memoranda, 
the Board obtained additional medical evidence which has not 
been considered by the RO and the veteran has not waived such 
consideration.  

Additionally, during the course of this appeal there was 
another significant change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  Records show the veteran has 
not been given adequate notice of the VCAA and specifically 
how it applies to his claim by the RO.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back complaints since his separation 
from service and for his service 
connected PTSD since June 2000.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
In this regard, the Board specifically 
directs the attention of the RO to copies 
of any treatment records available from 
Drs. Capaluso, Howell, and Coady.  

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination of the veteran.  The 
examiner should be asked to delineate all 
symptomatology attributable to the 
veteran's PTSD.  Manifestations of any 
nonservice-connected psychiatric 
disabilities should be distinguished from 
the service-connected PTSD, to the extent 
possible.  If such manifestations cannot 
be distinguished, the examiner should so 
state and explain why.  The examiner 
should be asked to provide a current 
multi-axial assessment, including the 
assignment of a GAF score, as well as an 
explanation of what the score represents, 
and the percentage of the score 
representing impairment due solely to 
PTSD symptomatology.  The examiner should 
also assess the extent of the 
occupational and social impairment due 
solely to PTSD symptomatology.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and review the issues on appeal.  
If any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect his claims.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




